ON REHEARING
Decided March 11, 1936
By THE COURT
Submitted on rehearing.
This application presents no questions which were not considered by the court, in our disposition of the case by our former decision. In addition to the authorities cited in the original opinion we now have access to the case of Squires, Supt. of Banks v Oxenreiter et, 130 Oh St, 475, Ohio Bar Association report of March 9, 1936. This case very definitely disposes of the contentions of plaintiff in error. Under this decision of the Supreme Court there can be no question but that the funds here involved were not impressed with a trust.
We adhere to our foimer opinion.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.